SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the decision of said district court be and it hereby is AFFIRMED.
Plaintiff-appellant Derek A. Caldwell, acting pro se, appeals from the September 26, 2001 order of the United States District Court for the Eastern District of New York (David G. Trager, Judge), granting the summary judgment motion of defendants-appellees the United States Department of Justice and the Federal Bureau of Investigation and dismissing Caldwell’s claims under the Freedom of Information Act (“FOIA”) and the Privacy Act of 1974 (the “Privacy Act”). On appeal, Caldwell challenged the district court’s holding that the records Caldwell sought were properly withheld pursuant to exemptions to the FOIA and the Privacy Act, and that an in camera inspection of the documents was not required.
The judgment of the district court is AFFIRMED for substantially the same reasons stated by the district court.